PER CURIAM.
On appeal in this dissolution action, the defendant, Byron J. Round, claims that the trial court improperly (1) declined to articulate its decision, (2) fashioned joint custody and visitation rights without appointing an attorney for the minor child, ordering a custody report or interviewing the minor child, (3) awarded alimony, and (4) valued the marital home.
Our review of the record, transcripts and briefs clearly indicates that the trial court, in the exercise of its fact-finding function and in the application of its broad discretion in family matters, acted reasonably, rationally and in accordance with applicable law.
The evidence supports the court’s findings of the defendant’s earning capacity, its valuation of the marital home and its decision to award joint custody of the minor child to the plaintiff with reasonable, liberal and flexible visitation rights to the defendant.
The judgment is affirmed.